Cline, Judge:
This is an appeal for reappraisement of 9,70o1 pounds of plasticine imported from England. When the case was *550originally before the court, it was held that no foreign or export value existed and an order was issued restoring it to the calendar in order that evidence of United States value might be produced. J. L. Hammett Company v. United States, 22 Cust. Ct. 454, Reap. Dec. 7702. Thereafter, an application for review filed by the Government was dismissed by the court. United States v. J. L. Hammett Company, 23 Cust. Ct. 242, Reap. Dec. 7713. Subsequently, the case was transferred to Boston and when called for trial was formally abandoned. The appeal for reappraisement is therefore dismissed and judgment will be rendered accordingly.